DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 5-10, 15-22, 27, 32-39, 43-49, and 52-56 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 5-10, 15-22, 27, 32-39, 43-49, and 52-56 have not been further treated on the merits.

Claims 23 and 42 are objected to because of the following informalities:
Regarding claim 23, the limitation “the period structures” appears to contain a typographical error. The limitation has been interpreted as “the periodic structures.” 
Claim 42 is missing a period at the end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 11-14, 23-26, and 50-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 23 recite the limitation “the automated detection.” There is no antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “automated detection.”
Claim 11 further recites the limitation “a microfluidic device” in line 3. The limitation renders the claim indefinite because it is not clear whether it corresponds to the earlier-recited microfluidic device (see line 1) or a new/different device. For the purpose of further examination, the limitation has been interpreted as “the microfluidic device.”
Claim 11 further recites the limitation “a micro-object of interest” (last line, page 61). The limitation renders the claim indefinite because it is not clear whether this micro-object corresponds to the earlier-recited micro-object of interest (see line 4) or a new/different object. For the purpose of further examination, the limitation has been interpreted as “the micro-object of interest.”
Claim 23 is further rejected using the same rationale as applied to claim 11 discussed above regarding “a micro-object of interest.”
Claims 2-4, 12-14, and 24-26 depend from claims 1, 11, and 23, respectively, and therefore inherit all of the deficiencies of claims 1, 11, and 23 discussed above.
Claims 50-51 recite the limitation “said cell.” There is no antecedent basis for this limitation in the claims. For the purpose of further examination, the limitation has been interpreted as “said at least one micro-object.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 11, 12, 14, and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shapiro et al. (US 2005/0051429 A1), hereinafter referred to as Shapiro.
Regarding claim 1, Shapiro teaches a method for the automated detection of micro-objects disposed within a microfluidic device, the method comprising:
capturing a first image of a region in the microfluidic device that may contain a micro-object of interest (Shapiro ¶0101: “Images captured by the camera may be processed by known image processing techniques to determine an object's position, conformation, or other attribute”);
inducing movement of fluid within said region (Shapiro Fig. 13: shows fluid A and B; Shapiro ¶0107: “the model to accurately portray the physical process of the fluid flow within the microfluidic device, deviations from nominal in the actual actuator signals, movement of the object through Brownian motion, as well as other system noise sources”);
capturing a second image of said region; generating a differential image from the first and second images; and identifying a micro-object of interest based on the differential image (Shapiro ¶0135: “The present image and the reference image are subtracted, as indicated at block 1840, to produce a differential image in which areas of greater difference are lighter than those areas of lesser difference … The position and characteristics of ring objects as detected within a microfluidic chamber is shown in FIG. 17”).

Regarding claim 2, Shapiro teaches the method of claim 1, wherein the region comprises one or more microfluidic device features that are captured in the first and second image, and wherein the differential image does not contain the one or more microfluidic device features (Shapiro Figs. 3 & 17: the microfluidic device features from Fig. 3 are removed in the processed and subtracted image in Fig. 17).

Regarding claim 4, Shapiro teaches the method of any one of claims 1 to 3, wherein said first and second images are captured using a digital camera or a CCD device (Shapiro ¶0100-¶0101: “Such sensor means includes, but is not limited to, microscopic cameras, fiber optics, electromagnetic sensors and thermal sensors. The sensor should, of course, be appropriate to determine the property of the object upon which control thereof is conditioned … sensor 730 may be a digital camera fitted with optics appropriate to view the objects in microfluidic device 200”).

Regarding claim 11, Shapiro teaches a method for the automated detection of micro-objects disposed within a microfluidic device, the method comprising:
capturing with an imaging device a first image of a region of a microfluidic device that may contain a micro-object of interest (Shapiro ¶0101 discussed above);
shifting said microfluidic device relative to said imaging device (Shapiro ¶0014: “The control of motion of the objects on the UPM is achieved through a closed loop configuration consisting of a camera, for photographing the horizontal plate and the objects thereon, a set of motors for vibrating the plate and a computer for a) determining the positions of the objects at each sampling interval, b) computing the forces to be applied to each object so that the object follows its predesignated trajectory, c) computing the motion of the plate which will bring about all of the required forces, and d) applying a signal to each actuator so as to move the plate in the required manner”);
capturing with said imaging device a second image of the region, wherein said second image is shifted relative to said first image; aligning said first image with said second image (Shapiro Fig. 18: 1810-1840; Shapiro ¶0135: “The present image and the reference image are subtracted … to produce a differentia image … The differential image is passed through a threshold filter” – in order to subtract the two images, the matching features must be aligned);
generating a differential image from said first and second images (Shapiro ¶0135 discussed above); and
identifying a micro-object of interest based on the differential image (Shapiro Fig. 18: 1870).

Regarding claim 12, Shapiro teaches the method of claim 11, wherein the region comprises one or more microfluidic device features that are captured in the first and second image, and wherein the differential image does not contain the one or more microfluidic device features (Shapiro Figs. 3 & 17 discussed above).

Regarding claim 14, Shapiro teaches the method of any one of claims 11 to 13, wherein said imaging device is a digital camera or a CCD device (Shapiro ¶0100-¶0101 discussed above).

Regarding claim 28, Shapiro teaches a method of re-positioning micro-objects in a microfluidic device comprising a set of sequestration pens (Shapiro ¶0014 discussed above), the method comprising:
identifying a set of micro-objects disposed within the microfluidic device (Shapiro Fig. 18: 1870);
computing one or more trajectories, wherein each trajectory is a path that connects one micro-object of the set of micro-objects with one sequestration pen of the set of sequestration pens; selecting, for one or more micro-objects of the set of micro-objects, a trajectory of the one or more trajectories; and re-positioning at least one micro-object of the one or more micro-objects of the set of micro-objects by moving the micro-object along its selected trajectory (Shapiro ¶0019: “a method for transporting a plurality of particles suspended in fluid respectively along a corresponding one of a plurality of trajectories”; Shapiro ¶0020: “The method then establishes a plurality of trajectories, one for each particle, which directs the particle to the sorting bin location receiving particles of the associated attribute”; Shapiro ¶0055: “The present invention provides a method by which multiple objects within a microfluidic receptacle may be respectively transported along corresponding trajectories”).

Regarding claim 29, Shapiro teaches the method of claim 28, wherein re-positioning at least one micro-object of the set of micro-objects comprises moving at least a first micro-object along its selected trajectory and a second micro-object along its selected trajectory (Shapiro ¶0019-¶0020 & ¶0055 discussed above; also see Shapiro Fig. 1).

Regarding claim 30, Shapiro teaches the method of claim 29, wherein the first and second micro-objects are moved in parallel (Shapiro Fig. 1: different objects are moved in parallel until they reach their designated sequestration pen/sorting bin).

Regarding claim 31, Shapiro teaches the method of any one of claims 28 to 30, further comprising:
computing a density value associated with the set of micro-objects; and computing the one or more trajectories based, at least in part, on the density value associated with the set of micro-objects (Shapiro ¶0055: “The present invention provides a method by which multiple objects within a microfluidic receptacle may be respectively transported along corresponding trajectories.”; Shapiro ¶0057-¶0058: “The fluid flow in any microfluidic system having a minimum device length well above the mean free path of the molecules composing the fluid can be accurately modeled by the Navier-Stokes equations … where v* is the fluid velocity field, ρ* is the density, P* is the pressure”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2005/0051429 A1), in view of Vo-Dinh et al. (US 6,448,064 B1), hereinafter referred to as Shapiro and Vo-Dinh, respectively.
Regarding claim 3, Shapiro teaches the method of claim 2, wherein the one or more microfluidic device features include an array of microfluidics circuit elements (Shapiro Figs. 3 & 17 discussed above).
However, Shapiro does not appear to explicitly teach that the one or more microfluidic device features include an array of phototransistors.
Pertaining to the same field of endeavor, Vo-Dinh teaches that the one or more microfluidic device features include an array of phototransistors (Vo-Dinh Figs. 7, 18, and col. 13 lines 23-37: “an amplifier-phototransistor (APT) ICM device with 4x4 array of phototransistors”).
Shapiro and Vo-Dinh are considered to be analogous art because they are directed to image processing systems and methods for detecting patterns. It would have been obvious to one or of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic system and method (as taught by Shapiro) to use phototransistors on the microfluidics device (as taught by Vo-Dinh) because the combination provides an integrated circuit biochip microsystem suitable for gene analysis and will allow rapid, large-scale, and cost-effective production of gene biochips (Vo-Dinh Abstract).

Regarding claim 13, Shapiro teaches the method of claim 12, wherein the one or more microfluidic device features include an array of microfluidics circuit elements (Shapiro Figs. 3 & 17 discussed above).
However, Shapiro does not appear to explicitly teach that the one or more microfluidic device features include an array of phototransistors.
Pertaining to the same field of endeavor, Vo-Dinh teaches that the one or more microfluidic device features include an array of phototransistors (Vo-Dinh Figs. 7, 18, and col. 13 lines 23-37: “an amplifier-phototransistor (APT) ICM device with 4x4 array of phototransistors”).
It would have been obvious to one or of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic system and method (as taught by Shapiro) to use phototransistors on the microfluidics device (as taught by Vo-Dinh) because the combination provides an integrated circuit biochip microsystem suitable for gene analysis and will allow rapid, large-scale, and cost-effective production of gene biochips (Vo-Dinh Abstract).

Claim(s) 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2005/0051429 A1), in view of Lin (US 5,854,674 A), hereinafter referred to as Shapiro and Lin, respectively.
Regarding claim 23, Shapiro teaches a method for the automated detection of micro-objects disposed within a microfluidic device, the method comprising:
capturing an image of a region in the microfluidic device that may contain a micro-object of interest (Shapiro ¶0101 discussed above);
generating a filtered image (Shapiro Fig. 18: 1810-1840; Shapiro ¶0135 discussed above); and
identifying a micro-object of interest based on the filtered image (Shapiro Fig. 18: 1870).
However, Shapiro does not appear to explicitly teach determining periodic structures in the image using a Fourier transform and removing the periodic structures.
Pertaining to the same field of endeavor, Lin teaches determining periodic structures in the image using a Fourier transform and removing the periodic structures (Lin col. 2 lines 24-46: “performs the inverse Fourier transform on the filtered light diffracted by the illuminated wafer area. The filtered image strikes the surface of a two-dimensional photodetector array that detects the presence of light corresponding to defects in only the illuminated on-axis circuit patterns”; Lin Fig. 2 & col. 4 lines 46-54: “highly redundant circuit patterns”; Lin col. 7 lines 37-48: “employs … Fourier spatial filtering … to detect a broad range of different sized pattern defects in patterned specimens”).
Shapiro and Lin are considered to be analogous art because they are directed to image processing systems and methods for detecting patterns. It would have been obvious to one or of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic system and method (as taught by Shapiro) to determine periodic structures using a Fourier transform (as taught by Lin) because microfluidic devices have repeating/redundant patterns such as circuit patterns etched on their background.

Regarding claim 24, Shapiro, in view of Lin, teaches the method of claim 23, wherein the period structures correspond to one or more microfluidic device features (Lin Fig. 2 & col. 4 lines 46-54 discussed above).

Regarding claim 26, Shapiro, in view of Lin, teaches the method of any one of the claims 23 to 25, further comprising:
determining a set of light intensity values for one or more pixels corresponding to the filtered image (Shapiro ¶0006: “create an optical trap on an object through light scattering forces and light intensity gradient forces of a focused laser beam. The forces combine to hold the object in the center of the focused laser spot”; Lin col. 7 lines 1-19: “An exemplary statistical characteristic for a pixel is an average of the light intensities present in the pixel and its neighboring pixels”); and
generating a set of positive-value pixels based on the filtered image (Shapiro ¶0114: “where Q(t) and R(t) are positive definite matrices and are chosen to insure realizability of uE(t) and pE(t)”).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2005/0051429 A1), in view of Lin (US 5,854,674 A), and further in view of Vo-Dinh et al. (US 6,448,064 B1), hereinafter referred to as Shapiro, Lin, and Vo-Dinh, respectively.
Regarding claim 25, Shapiro, in view of Lin, teaches the method of claim 24, wherein the one or more microfluidic device features include an array of microfluidics circuit elements (Shapiro Figs. 3 & 17 discussed above).
However, Shapiro, in view of Lin, does not appear to explicitly teach that the one or more microfluidic device features include an array of phototransistors.
Pertaining to the same field of endeavor, Vo-Dinh teaches that the one or more microfluidic device features include an array of phototransistors (Vo-Dinh Figs. 7, 18, and col. 13 lines 23-37: “an amplifier-phototransistor (APT) ICM device with 4x4 array of phototransistors”).
Shapiro, in view of Lin, and Vo-Dinh are considered to be analogous art because they are directed to image processing systems and methods for detecting patterns. It would have been obvious to one or of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic system and method using a Fourier transform (as taught by Shapiro, in view of Lin) to use phototransistors on the microfluidics device (as taught by Vo-Dinh) because the combination provides an integrated circuit biochip microsystem suitable for gene analysis and will allow rapid, large-scale, and cost-effective production of gene biochips (Vo-Dinh Abstract).

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (US 2005/0051429 A1), in view of Lagae et al. (US 2014/0376816 A1), hereinafter referred to as Shapiro and Lagae, respectively.
Regarding claim 50, Shapiro teaches the method of claim 29, wherein the said object is a cell (Shapiro ¶0007: “delivering chemical agents to individual cells to observe how the cells react thereto”).
However, Shapiro does not appear to explicitly teach that the cell is a mammalian cell. 
Pertaining to the same field of endeavor, Lagae teaches that the cell is a mammalian cell (Lagae ¶0212: “For monitoring of mammalian cells an hourly time interval is sufficient and for monitoring of bacteria a minute cycle should be chosen to obtain relevant analytical information for the process”).
Shapiro and Lagae are considered to be analogous art because they are directed to image processing systems and methods for detecting patterns. It would have been obvious to one or of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic system and method (as taught by Shapiro) to analyze mammalian cells (as taught by Lagae) because the combination allows monitoring bioprocess (Lagae ¶0212).

Allowable Subject Matter
Claims 40-42 are allowed.

Claim 51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 40, the prior art of record teaches a method of re-positioning micro-objects in a microfluidic device, but does not appear to teach or suggest generating a modified first light cage for at least one micro-object of the set of micro-objects based on the calculated set of vertices.

Claims 41 and 42 are allowed for the same reason as indicated in claim 40 discussed above due to dependency. 

Regarding claim 51, the prior art teaches the method of claim 29, but does not appear to teach that said cell is selected form the group consisting of a blood cell, a hybridoma, a cancer cell, and a transformed cell. Note that, according to MPEP 2113.03 II, the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. Therefore, even thought prior art teaches that the cells include RBC, cancer cells, etc., the prior art does not exclude all elements that are not recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667